Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00437-CV

                               IN THE INTEREST OF N.L.B., a Child

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-13937
                            Honorable John D. Gabriel Jr., Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: May 25, 2022

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of the trial court’s order in a suit affecting the parent-child relationship,

Appellant’s brief was initially due on December 30, 2021. After this court granted three extensions

of time to file the brief, Appellant’s brief was due on April 25, 2022.

           On April 28, 2022, after no brief or motion was filed, we ordered Appellant to file the brief

and show cause in writing not later than May 7, 2022, why this appeal should not be dismissed for

want of prosecution. See TEX. R. APP. P. 38.8(a). We warned Appellant that if she failed to

respond as ordered, this appeal would be dismissed without further notice.

           To date, Appellant has not filed a response to our April 28, 2022 order. Accordingly, we

dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

                                                     PER CURIAM